EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
In the amendment filed January 6, 2022, material to be deleted is improperly indicated using strikethroughs instead of brackets, and the amendment does not correctly show changes relative to the underlying patent.  See 37 CFR § 1.173(b)(1).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
I.	Acknowledgements
The instant application has an actual filing date of April 27, 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 9,930,444. The ’444 patent issued from App. 15/649,527, filed July 13, 2017, which is a continuation of App. 15/613,054, filed on June 2, 2017, which claims priority to Prov. Apps.:
62/399,165, filed on Sep. 23, 2016;
62/399,229, filed Sep. 23, 2016;
62/399,262, filed Sep. 23, 2016;
62/399,293, filed Sep. 23, 2016;
62/399,288, filed Sep. 23, 2016; and
62/507,007, filed May 16, 2017.

	This reissue application was filed to add a missing priority claim to the ’444 patent.  Specifically, The ’444 patent is, as asserted by the applicant, a continuation-in-part of App. 15/513,955, March 23, 2017.
II.	Prosecution History
The ’527 App. was initially filed with claims 1-20.  
In the first Office action, claim 1 was rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Pat. 9,319,782 (Crump) in view of U.S. Pat. 9,536,527 (Carlson) and U.S. Pat. App. Pub. 2011/0249857 (Fletcher).  ’527 App., Non-final Rej., 09/08/2017, p. 2.  Claims 2 and 4 were rejected under § 103 as being unpatentable over Crump in view of Carlson, Fletcher, U.S. Pat. App. Pub. 2005/0058300 (Suzuki) and U.S. Pat. App. Pub. 2004/0131199 (Moeller).  Id. at 5.  Claim 5 was rejected under § 103 as being unpatentable over Crump in view of Carlson, Fletcher, U.S. Pat. App. Pub. 2005/0058300, Moeller, and U.S. Pat. App. Pub. 2005/00081783 (Suzuki) (referred to as “Suzuki3”).  Id. at 6.  Claim 6 was rejected under § 103 as being unpatentable over Crump in view of Carlson, Fletcher and U.S. Pat. App. Pub. 2006/0262941 (Tanase).  Id. at 7.  Claim 7 was rejected under § 103 as being unpatentable over Carlson in view of U.S. Pat. 4,006,308 (Ponsgen) and U.S. Pat. App. Pub. 2002/0136423 (Fukuda).  Id. at 8.  Claims 9 and 10 were rejected under § 103 as being unpatentable over Carlson in view of Pnsgen, Fukuda, and Crump.  Id. at 10.  Claim 11 was rejected under § 103 as being unpatentable over Carlson in view of Ponsgen, Fukuda, Suzuku, and Tanase.  Id. Claim 12 was rejected under § 103 as being unpatentable over Carlson in view of Ponsgen, Fukuda, Suzuki, Tanase, and U.S. Pat. 5,886,304 (Schlenzig).  Id. at 12.  Claim 13 was rejected under § 103 as being unpatentable over Carlson in view of Ponsgen, Fukuda, and Tanase.  Id.  Claim 14 was rejected under § 103 as being unpatentable over Carlson in view of Ponsgen, Fukuda, and Suzuki3.  Id. at 13.  Claims 3, 8, and 15 were Id. at 2.  Claims 16-20 were allowed.  Id.
In response, the applicant amended claim 1 to incorporate some of the limitations from allowable claim 3, amended claim 7 to more clearly describe a direction of the audio waves generated by the audio driver assemblies, added new claim 21, which included limitations of allowable dependent claim 3, added new claim 22, which included limitations of allowable dependent claim 8, and added new claim 23, which included limitations of allowable dependent claim 15.  See ’527 App., Remarks, 11/06/2017, p. 9.  
Following an interview conducted on October 17, 2017, an Examiner’s amendment was entered, modifying the power supply unit feature of claim 1:
a power supply unit suspended above the array of audio driver assemblies, a portion of the power supply unit protruding  between the audio driver assemblies, the power supply unit being operatively coupled to provide power to the one or more processors, the wireless communication system, the microphone and the audio driver assemblies.

’527 App., Examiner’s Amdt., 01/09/2018, p. 1.  The audio driver assemblies of claim 7 were also modified: 
audio driver assemblies arranged in a circular configuration within the device housing, each audio driver assembly including: 

a diaphragm dividing an interior volume within the audio driver assembly into a front volume and a rear volume

a voice coil assembly disposed within the rear volume, each audio driver assembly oriented such  that audio waves generated by the diaphragm[[s]] within the front volume are initially oriented toward a central region of the circular configuration.

Id. at 2-3.
The examiner provided the following reasons for allowance:
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest in reasonable combination the limitations recited in the independent claims. Additionally,

•    Suzuki (US 9,060,226) discloses the limitations of claim 16 (Fig.30 - Fig.32), yet fails to teach that the acoustic vents are defined by a downward facing end (the opening 105M is different from opening 105 in that the opening 105M is closed on its lower side, column 23 lines 5-51).

’527 App., Notice of Allowability, 01/09/2018, p. 2.  Claims 1-14 and 16-23 were renumbered as 1-22, in the same order as presented. 
After allowance, the applicant amended claims 1, 7, 16, 17, and 22 to fix minor issues of antecedent basis.  ’527 App., Amdt. After Allowance, 01/18/2018.
III.	Response to Amendments
The amendment filed January 6, 2022, is objected to because material to be deleted is indicated using strikethroughs instead of brackets and the amendment does not correctly show changes relative to the underlying patent.  See 37 CFR § 1.173(b)(1).
IV.	Reissue Declaration
The reissue declaration filed January 6, 2022, is acceptable.  The previous objection and corresponding § 251 rejection are withdrawn.
V.	Allowable Subject Matter
Claims 1-22 are allowable over the prior art of record.
Regarding independent claim 1, the prior art of record fails to teach or suggest a power supply unit positioned within a central portion of the axisymmetric device housing and between the audio driver assemblies, the power supply unit being operatively coupled to provide power to the one or more processors, the wireless communication system, the microphone and the audio driver assemblies, in the context of the remaining limitations of the claim.
Regarding independent claim 7, the prior art of record fails to teach or suggest audio driver assemblies arranged in a circular configuration within the device housing, each audio driver assembly 
Regarding independent claim 15, the prior art of record fails to teach or suggest an array of audio driver assemblies disposed within the axisymmetric housing at a regular radial interval, each of the audio driver assemblies being configured to generate audio waves that exit the substantially axisymmetric housing through acoustic vents defined by a downward facing end of the axisymmetric housing, in the context of the remaining limitations of the claim.
Regarding claim independent 20, the prior art of record fails to teach or suggest audio driver assemblies distributed radially about an interior of the device housing, diaphragms of each audio driver assembly arranged so that audio waves generated by the diaphragms are initially oriented toward a central region of the device housing and then reoriented toward a periphery of the device housing by a channel coupled to each of the audio driver assemblies, in the context of the remaining limitations of the claim.
Regarding independent claim 21, the prior art of record fails to teach or suggest an amplifier board electrically coupled to each of the audio driver assemblies, the amplifier board defining a central opening through which a longitudinal axis of the axisymmetric device housing extends; and a power supply unit positioned between two or more of the audio driver assemblies and operatively coupled to provide power to the one or more processors, wireless communication system, microphone and audio driver assemblies, wherein the power supply unit extends through the central opening defined by the amplifier board, in the context of the remaining limitations of the claim.


VI.	Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC B. KISS/
Primary Examiner, Art Unit 3992

Conferees: 
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992